Exhibit 10.1

CHANGE OF CONTROL
EMPLOYMENT AGREEMENT

          This Change of Control Employment Agreement is made as of the 6th day
of November, 2006 (this “Agreement”), by and between Cathay General Bancorp, a
Delaware corporation (the “Company”), Cathay Bank, a California state chartered
commercial bank and a wholly-owned subsidiary of the Company (the “Bank”), and
Dunson K. Cheng (the “Executive”).

          WHEREAS, the Board of Directors of the Company (the “Board”) and the
Board of Directors of the Bank (the “Bank Board”), have determined that it is in
the best interests of the Bank and the Company and its stockholders to assure
that the Company and/or the Bank (as applicable) will have the continued
dedication of the Executive, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined herein).  The Board believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a pending or threatened Change
of Control and to encourage the Executive’s full attention and dedication to the
Company in the event of any threatened or pending Change of Control, and to
provide the Executive with compensation and benefits arrangements upon a Change
of Control that ensure that the compensation and benefits expectations of the
Executive will be satisfied and that provide the Executive with compensation and
benefits arrangements that are competitive with those of other corporations. 
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.

          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

          Section 1.   Certain Definitions.  (a) “Effective Date” means the
first date during the Change of Control Period (as defined herein) on which a
Change of Control occurs.  Notwithstanding anything in this Agreement to the
contrary, if a Change of Control occurs and if the Executive’s employment with
the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (1) was at the request of a third party that has taken
steps reasonably calculated to effect a Change of Control or (2) otherwise arose
in connection with or anticipation of a Change of Control, then “Effective Date”
means the date immediately prior to the date of such termination of employment.

          (b)     “Change of Control Period” means the period commencing on the
date hereof and ending on the third anniversary of the date hereof; provided,
however, that, commencing on the date one year after the date hereof, and on
each annual anniversary of such date (such date and each annual anniversary
thereof, the “Renewal Date”), unless previously terminated, the Change of
Control Period shall be automatically extended so as to terminate three years
from such Renewal Date, unless, at least 60 days prior to the Renewal Date, the
Company shall give notice to the Executive that the Change of Control Period
shall not be so extended.

          (c)     ”Affiliated Company” means any company controlled by,
controlling or under common control with the Company.

          (d)     ”Change of Control” means:

--------------------------------------------------------------------------------




                    (1)     Any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1(d), the following
acquisitions shall not constitute a Change of Control:  (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (iv) any acquisition by
any corporation pursuant to a transaction that complies with Sections
1(d)(3)(A), 1(d)(3)(B) and 1(d)(3)(C);

                    (2)     Any time at which individuals who, as of the date
hereof, constitute the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board;

                    (3)     Consummation of a reorganization, merger, statutory
share exchange or consolidation or similar transaction involving the Company or
any of its subsidiaries, a sale or other disposition of all or substantially all
of the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

2

--------------------------------------------------------------------------------




                    (4)     Approval by the stockholdersof the Company of a
complete liquidation or dissolution of the Company.

          Section 2.   Employment Period.  The Company and/or the Bank (as
applicable) hereby agrees to continue the Executive in its employ, subject to
the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Employment Period”).  The Employment Period shall terminate upon the
Executive’s termination of employment for any reason.

          Section 3.   Terms of Employment.  (a)  Position and Duties.  (1) 
During the Employment Period, (A) the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the office where the Executive was
employed immediately preceding the Effective Date or at any other location less
than 35 miles from such office.

                    (2)     During the Employment Period, and excluding any
periods of vacation and sick leave to which the Executive is entitled, the
Executive agrees to devote reasonable attention and time during normal business
hours to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, to use the
Executive’s reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period, it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that, to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.

          (b)     Compensation.  (1)  Base Salary.  During the Employment
Period, the Executive shall receive an annual base salary (the “Annual Base
Salary”) at an annual rate at least equal to 12 times the highest monthly base
salary paid or payable, including any base salary that has been earned but
deferred, to the Executive by the Company and the Affiliated Companies in
respect of the 12-month period immediately preceding the month in which the
Effective Date occurs.  The Annual Base Salary shall be paid at such intervals
as the Company or the Bank (as applicable) pays executive salaries generally. 
During the Employment Period, the Annual Base Salary shall be reviewed at least
annually, beginning no more than 12 months after the last salary increase
awarded to the Executive prior to the Effective Date.  Any increase in the
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement.  The Annual Base Salary shall not be reduced
after any such increase and the term “Annual Base Salary” shall refer to the
Annual Base Salary as so increased.

3

--------------------------------------------------------------------------------




                    (2)     Annual Bonus.  In addition to the Annual Base
Salary, the Executive shall be awarded, for each fiscal year ending during the
Employment Period, an annual bonus (the “Annual Bonus”) in cash at least equal
to the Executive’s highest bonus earned under the Company’s or the Bank’s (as
applicable) annual incentive plan or program, or any comparable bonus under any
predecessor or successor plan, for the last three full fiscal years prior to the
Effective Date (or for such lesser number of full fiscal years prior to the
Effective Date for which the Executive was eligible to earn such a bonus, and
annualized in the case of any pro rata bonus earned for a partial fiscal year)
(the “Recent Annual Bonus”).  (If the Executive has not been eligible to earn
such a bonus for any period prior to the Effective Date, the “Recent Annual
Bonus” shall mean the Executive’s target annual bonus for the year in which the
Effective Date occurs.)  Each such Annual Bonus shall be paid no later than two
and a half months after the end of the fiscal year for which the Annual Bonus is
awarded, unless the Executive shall elect to defer the receipt of such Annual
Bonus pursuant to an arrangement that meets the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

                    (3)     Incentive, Savings and Retirement Plans.  During the
Employment Period, the Executive shall be entitled to participate in all cash
incentive, equity incentive, savings and retirement plans, practices, policies,
and programs applicable generally to other peer executives of the Company and
the Affiliated Companies, but in no event shall such plans, practices, policies
and programs provide the Executive with incentive opportunities (measured with
respect to both regular and special incentive opportunities, to the extent, if
any, that such distinction is applicable), savings opportunities and retirement
benefit opportunities, in each case, less favorable, in the aggregate, than the
most favorable of those provided by the Company and the Affiliated Companies for
the Executive under such plans, practices, policies and programs as in effect at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive, those provided generally at any time after
the Effective Date to other peer executives of the Company and the Affiliated
Companies.

                    (4)     Welfare Benefit Plans.  During the Employment
Period, the Executive and/or the Executive’s family, as the case may be, shall
be eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Company and the
Affiliated Companies (including, without limitation, medical, prescription,
dental, disability, employee life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
other peer executives of the Company and the Affiliated Companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with benefits that are less favorable, in the aggregate, than the most favorable
of such plans, practices, policies and programs in effect for the Executive at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive, those provided generally at any time after
the Effective Date to other peer executives of the Company and the Affiliated
Companies.

                    (5)     Expenses.  During the Employment Period, the
Executive shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by the Executive in accordance with the most favorable
policies, practices and procedures of the Company and the Affiliated Companies
in effect for the Executive at any time during the 120-day period immediately
preceding the Effective Date or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and the Affiliated Companies.

4

--------------------------------------------------------------------------------




                    (6)     Fringe Benefits.  During the Employment Period, the
Executive shall be entitled to fringe benefits, including, without limitation,
tax and financial planning services, payment of club dues, and, if applicable,
use of an automobile and payment of related expenses, in accordance with the
most favorable plans, practices, programs and policies of the Company and the
Affiliated Companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and the Affiliated Companies.

                    (7)     Office and Support Staff.  During the Employment
Period, the Executive shall be entitled to an office or offices of a size and
with furnishings and other appointments, and to exclusive personal secretarial
and other assistance, at least equal to the most favorable of the foregoing
provided to the Executive by the Company and the Affiliated Companies at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as provided generally at any time thereafter
with respect to other peer executives of the Company and the Affiliated
Companies.

                    (8)     Vacation.  During the Employment Period, the
Executive shall be entitled to paid vacation in accordance with the most
favorable plans, policies, programs and practices of the Company and the
Affiliated Companies as in effect for the Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, as in effect generally at any time thereafter with respect to
other peer executives of the Company and the Affiliated Companies.

          Section 4.   Termination of Employment.  (a)  Death or Disability. 
The Executive’s employment shall terminate automatically if the Executive dies
during the Employment Period.  If the Company determines in good faith that the
Disability (as defined herein) of the Executive has occurred during the
Employment Period (pursuant to the definition of “Disability”), it may give to
the Executive written notice in accordance with Section 11(b) of its intention
to terminate the Executive’s employment.  In such event, the Executive’s
employment with the Company shall terminate effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
provided that, within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of the Executive’s duties.  “Disability”
means the absence of the Executive from the Executive’s duties with the Company
or the Bank (as applicable) on a full-time basis for 180 consecutive business
days as a result of incapacity due to mental or physical illness that is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative.

          (b)     Cause.  The Company may terminate the Executive’s employment
during the Employment Period with or without Cause.  “Cause” means:

5

--------------------------------------------------------------------------------




                    (1)     the willful and continued failure of the Executive
to perform substantially the Executive’s duties (as contemplated by Section
3(a)(1)(A)) with the Company or any Affiliated Company (other than any such
failure resulting from incapacity due to physical or mental illness or following
the Executive’s delivery of a Notice of Termination for Good Reason), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Chief Executive Officer of the Company that specifically identifies
the manner in which the Board or the Chief Executive Officer of the Company
believes that the Executive has not substantially performed the Executive’s
duties, or

                    (2)     the willful engaging by the Executive in illegal
conduct or gross misconduct that is materially and demonstrably injurious to the
Company.

For purposes of this Section 4(b), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority (A) given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”),
(B)based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Company.  The cessation of employment of the
Executive shall not be deemed to be for Cause unless and until there shall have
been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Applicable Board (excluding the Executive, if the Executive is a member of the
Applicable Board) at a meeting of the Applicable Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel for the Executive, to be heard
before the Applicable Board), finding that, in the good faith opinion of the
board, the Executive is guilty of the conduct described in Section 4(b)(1) or
4(b)(2), and specifying the particulars thereof in detail.

          (c)     Good Reason.  The Executive’s employment may be terminated by
the Executive for Good Reason or by the Executive voluntarily without Good
Reason.  “Good Reason” means:

                    (1)     the assignment to the Executive of any duties
inconsistent in any respect with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a), or any other diminution in
such position, authority, duties or responsibilities (whether or not occurring
solely as a result of the Company’s ceasing to be a publicly traded entity),
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by the Executive;

                    (2)     any failure by the Company to comply with any of the
provisions of Section 3(b), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and that is remedied by the
Company promptly after receipt of notice thereof given by the Executive;

6

--------------------------------------------------------------------------------




                    (3)     the Company’s requiring the Executive (i) to be
based at any office or location other than as provided in Section 3(a)(1)(B),
(ii) to be based at a location other than the principal executive offices of the
Company if the Executive was employed at such location immediately preceding the
Effective Date, or (iii) to travel on Company business to a substantially
greater extent than required immediately prior to the Effective Date;

                    (4)     any purported termination by the Company of the
Executive’s employment otherwise than as expressly permitted by this Agreement;
or

                    (5)     any failure by the Company to comply with and
satisfy Section 10(c).

For purposes of this Section 4(c), any good faith determination of Good Reason
made by the Executive shall be conclusive.  Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason pursuant
to a Notice of Termination given during the 30-day period immediately following
the first anniversary of the Effective Date shall be deemed to be a termination
for Good Reason for all purposes of this Agreement.  The Executive’s mental or
physical incapacity following the occurrence of an event described above in
clauses (1) through (5) shall not affect the Executive’s ability to terminate
employment for Good Reason.

          (d)     Notice of Termination.  Any termination by the Company for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 11(b). 
“Notice of Termination” means a written notice that (1) indicates the specific
termination provision in this Agreement relied upon, (2) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (3) if the Date of Termination (as defined herein)
is other than the date of receipt of such notice, specifies the Date of
Termination (which Date of Termination shall be not more than 30 days after the
giving of such notice).  The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s respective rights hereunder.

          (e)     Date of Termination. “Date of Termination” means (1) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified in the Notice of Termination, (which date shall not be
more than 30 days after the giving of such notice), as the case may be, (2) if
the Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (3) if the Executive resigns without Good Reason, the date on which
the Executive notifies the Company of such termination, and (4) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.

          Section 5.     Obligations of the Company upon Termination.  (a)  Good
Reason; Other Than for Cause, Death or Disability.  If, during the Employment
Period, the Company terminates the Executive’s employment other than for Cause
or Disability or the Executive terminates employment for Good Reason:

7

--------------------------------------------------------------------------------




                    (1)     the Company or the Bank (as applicable) shall pay to
the Executive, in a lump sum in cash within 30 days after the Date of
Termination, the aggregate of the following amounts:

                              (A)     the sum of (i) the Executive’s Annual Base
Salary through the Date of Termination to the extent not theretofore paid, (ii)
the product of (x) the higher of (I) the Recent Annual Bonus and (II) the Annual
Bonus paid or payable, including any bonus or portion thereof that has been
earned but deferred (and annualized for any fiscal year consisting of less than
12 full months or during which the Executive was employed for less than 12 full
months), for the most recently completed fiscal year during the Employment
Period, if any (such higher amount, the “Highest Annual Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination and the denominator of which is 365 (the
“Pro-Rata Bonus”), and (iii) any accrued vacation pay to the extent not
theretofore paid (the sum of the amounts described in subclauses (i), (ii) and
(iii), the “Accrued Obligations”);

                              (B)     the amount equal to the product of (i)
three and (ii) the sum of (x) the Executive’s Annual Base Salary and (y) the
Highest Annual Bonus; and

                              (C)     an amount equal to the sum of the Company
or the Bank (as applicable) matching or other employer contributions under the
Company’s or the Bank’s qualified defined contribution plans and any excess or
supplemental defined contribution plans in which the Executive participates that
the Executive would receive if the Executive’s employment continued for three
years after the Date of Termination, assuming for this purpose that (A) the
Executive’s benefits under such plans are fully vested, (B) the Executive’s
compensation during the three year period is that required by Sections 3(b)(1)
and 3(b)(2) and (C) to the extent that the employer contributions are determined
based on the contributions or deferrals of the Executive, that the Executive’s
contribution or deferral elections, as appropriate, are those in effect
immediately prior the Date of Termination; and

                              (D)     for three years after the Executive’s Date
of Termination, or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, but, to the extent required in
order to comply with Section 409A, in no event beyond the end of the second
calendar year that begins after the Executive’s “separation from service” within
the meaning of Section 409A (the applicable period hereinafter referred to as
the “Benefit Continuation Period”), the Company shall continue benefits to the
Executive and/or the Executive’s family at least equal to, and at the same
after-tax cost to the Executive and/or the Executive’s family, as those that
would have been provided to them in accordance with the plans, programs,
practices and policies described in Section 3(b)(4) if the Executive’s
employment had not been terminated or, if more favorable to the Executive, as in
effect generally at any time thereafter with respect to other peer executives of
the Company and the Affiliated Companies and their families; provided, however,
that, if the Executive becomes reemployed with another employer and is eligible
to receive such benefits under another employer provided plan, the medical and
other welfare benefits described herein shall be secondary to those provided
under such other plan during such applicable period of eligibility.

8

--------------------------------------------------------------------------------




The Executive’s entitlement to COBRA continuation coverage under Section 4980B
of the Code (“COBRA Coverage”) shall not be offset by the provision of benefits
under this Section 5(a)(2) and the period of COBRA Coverage shall commence at
the end of the Benefit Continuation Period.  For purposes of determining
eligibility (but not the time of commencement of benefits) of the Executive for
retiree benefits pursuant to such plans, practices, programs and policies, the
Executive shall be considered to have remained employed until the end of the
Benefit Continuation Period and to have retired on the last day of such period;

                    (2)     the Company or the Bank (as applicable) shall, at
its sole expense as incurred, provide the Executive with outplacement services
the scope and provider of which shall be selected by the Executive in the
Executive’s sole discretion, provided that the cost of such outplacement shall
not exceed $50,000; and provided, further, that, to the extent required in order
to comply with Section 409A, such outplacement benefits shall end not later than
the last day of the second calendar year that begins after the Date of
Termination; and 

                    (3)     to the extent not theretofore paid or provided, the
Company or the Bank (as applicable) shall timely pay or provide to the Executive
any Other Benefits (as defined in Section 6).

Notwithstanding the foregoing provisions of this Section 5(a), to the extent
required in order to comply with Section 409A of the Code, cash amounts that
would otherwise be payable under this Section 5(a) during the six-month period
immediately following the Date of Termination shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), on the first business day after
the date that is six months following the Executive’s “separation from service”
within the meaning of Section 409A of the Code.

          (b)     Death.  If the Executive’s employment is terminated by reason
of the Executive’s death during the Employment Period, the Company or the Bank
(as applicable) shall provide the Executive’s estate or beneficiaries with the
Accrued Obligations and the timely payment or delivery of the Other Benefits,
and shall have no other severance obligations under this Agreement.  The Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 30 days of the Date of Termination. 
With respect to the provision of the Other Benefits, the term “Other Benefits”
as utilized in this Section 5(b) shall include, without limitation, and the
Executive’s estate and/or beneficiaries shall be entitled to receive, benefits
at least equal to the most favorable benefits provided by the Company and the
Affiliated Companies to the estates and beneficiaries of peer executives of the
Company and the Affiliated Companies under such plans, programs, practices and
policies relating to death benefits, if any, as in effect with respect to other
peer executives and their beneficiaries at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the
Executive’s estate and/or the Executive’s beneficiaries, as in effect on the
date of the Executive’s death with respect to other peer executives of the
Company and the Affiliated Companies and their beneficiaries.

9

--------------------------------------------------------------------------------




          (c)     Disability.  If the Executive’s employment is terminated by
reason of the Executive’s Disability during the Employment Period, the Company
or the Bank (as applicable) shall provide the Executive with the Accrued
Obligations and the timely payment or delivery of the Other Benefits, and shall
have no other severance obligations under this Agreement.  The Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination, provided, that to the extent required in order to
comply with Section 409A of the Code, amounts and benefits to be paid or
provided under this Section 5(c) shall be paid, with Interest, or provided to
the Executive on the first business day after the date that is six months
following the Executive’s “separation from service” within the meaning of
Section 409A of the Code.  With respect to the provision of the Other Benefits,
the term “Other Benefits” as utilized in this Section 6(c) shall include, and
the Executive shall be entitled after the Disability Effective Date to receive,
disability and other benefits at least equal to the most favorable of those
generally provided by the Company and the Affiliated Companies to disabled
executives and/or their families in accordance with such plans, programs,
practices and policies relating to disability, if any, as in effect generally
with respect to other peer executives and their families at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and the
Affiliated Companies and their families.

          (d)     Cause; Other Than for Good Reason.  If, during the Employment
Period, the Executive’s employment is terminated by the Company for Cause or the
Executive voluntarily terminates employment (excluding a termination for Good
Reason), the Company or the Bank (as applicable) shall provide the Executive
with the Accrued Obligations (other than the Pro-Rata Bonus), and the timely
payment or delivery of the Other Benefits, and shall have no other severance
obligations under this Agreement.  In such case, the Accrued Obligations shall
be paid to the Executive in a lump sum in cash within 30 days of the Date of
Termination, provided, that to the extent required in order to comply with
Section 409A of the Code, amounts and benefits to be paid or provided under this
sentence of Section 5(d) shall be paid, with Interest, or provided to the
Executive on the first business day after the date that is six months following
the Executive’s “separation from service” within the meaning of Section 409A of
the Code.

          Section 6.     Non-exclusivity of Rights.  Nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
plan, program, policy or practice provided by the Company or the Affiliated
Companies and for which the Executive may qualify, nor, subject to Section
11(f), shall anything herein limit or otherwise affect such rights as the
Executive may have under any other contract or agreement with the Company or the
Affiliated Companies.  Amounts that are vested benefits or that the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any other contract or agreement with the Company or the Affiliated Companies at
or subsequent to the Date of Termination (“Other Benefits”) shall be payable in
accordance with such plan, policy, practice or program or contract or agreement,
except as explicitly modified by this Agreement.  Without limiting the
generality of the foregoing, the Executive’s resignation under this Agreement
with or without Good Reason, shall in no way affect the Executive’s ability to
terminate employment by reason of the Executive’s “retirement” under any
compensation and benefits plans, programs or arrangements of the Affiliated
Companies, including without limitation any retirement or pension plans or
arrangements or to be eligible to receive benefits under any compensation or
benefit plans, programs or arrangements of the Affiliated Companies, including
without limitation any retirement or pension plan or arrangement of the
Affiliated Companies or substitute plans adopted by the Company or its
successors, and any termination which otherwise qualifies as Good Reason shall
be treated as such even if it is also a “retirement” for purposes of any such
plan.  Notwithstanding the foregoing, if the Executive receives payments and
benefits pursuant to Section 5(a) of this Agreement, the Executive shall not be
entitled to any severance pay or benefits under any severance plan, program or
policy of the Company and the Affiliated Companies, unless otherwise
specifically provided therein in a specific reference to this Agreement. 

10

--------------------------------------------------------------------------------




          Section 7.     Full Settlement.  The Company’s and/or the Bank’s
obligation to make the payments provided for in this Agreement and otherwise to
perform their obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense, or other claim, right or action that the
Company or the Bank may have against the Executive or others.  In no event shall
the Executive be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment.  The Company or the Bank (as
applicable) agrees to pay as incurred (within 10 days following the Company’s or
the Bank’s receipt of an invoice from the Executive), to the full extent
permitted by law, all legal fees and expenses that the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company or the Bank, the Executive or others of the validity or enforceability
of, or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus, in each case,
Interest.

          Section 8.     Certain Additional Payments by the Company. 

          (a)     Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any Payment
would be subject to the Excise Tax, then the Executive shall be entitled to
receive an additional payment (the “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (and any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, but excluding any additional taxes and
penalties imposed pursuant to Section 409A of the Code, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.  Notwithstanding the foregoing provisions of this Section 8(a), if it
shall be determined that the Executive is entitled to the Gross-Up Payment, but
that the Parachute Value of all Payments does not exceed 110% of the Safe Harbor
Amount, then no Gross-Up Payment shall be made to the Executive and the amounts
payable under this Agreement shall be reduced so that the Parachute Value of all
Payments, in the aggregate, equals the Safe Harbor Amount.  The reduction of the
amounts payable hereunder, if applicable, shall be made by first reducing the
payments under Section 5(a)(1)(B), unless an alternative method of reduction is
elected by the Executive, and in any event shall be made in such a manner as to
maximize the Value of all Payments actually made to the Executive.  For purposes
of reducing the Payments to the Safe Harbor Amount, only amounts payable under
this Agreement (and no other Payments) shall be reduced.  If the reduction of
the amount payable under this Agreement would not result in a reduction of the
Parachute Value of all Payments to the Safe Harbor Amount, no amounts payable
under the Agreement shall be reduced pursuant to this Section 8(a).  The
Company’s obligation to make Gross-Up Payments under this Section 8 shall not be
conditioned upon the Executive’s termination of employment.

11

--------------------------------------------------------------------------------




          (b)     Subject to the provisions of Section 8(c), all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by a nationally
recognized certified public accounting firm as may be designated by the
Executive and reasonably acceptable to the Company (the “Accounting Firm”).  The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment or such earlier time as is requested
by the Company.  In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change of Control,
the Executive may appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 8, shall be paid by the Company to the
Executive within 5 days of the receipt of the Accounting Firm’s determination. 
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.  As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments that will not have been made by
the Company should have been made (the “Underpayment”), consistent with the
calculations required to be made hereunder.  In the event the Company exhausts
its remedies pursuant to Section 8(c) and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of the Executive.

          (c)     The Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment.  Such notification shall be given as
soon as practicable, but no later than 10 business days after the Executive is
informed in writing of such claim.  The Executive shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid.  The Executive shall not pay such claim prior to the expiration of the
30-day period following the date on which the Executive gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies the Executive in
writing prior to the expiration of such period that the Company desires to
contest such claim, the Executive shall:

                    (1)     give the Company any information reasonably
requested by the Company relating to such claim,

                    (2)     take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

                    (3)     cooperate with the Company in good faith in order
effectively to contest such claim, and

12

--------------------------------------------------------------------------------




                    (4)     permit the Company to participate in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 8(c),
the Company shall control all proceedings taken in connection with such contest,
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and conferences with the applicable taxing
authority in respect of such claim and may, at its sole discretion, either pay
the tax claimed to the appropriate taxing authority on behalf of the Executive
and direct the Executive to sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which the Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

          (d)     If, after the receipt by the Executive of a Gross-Up Payment
or payment by the Company of an amount on the Executive’s behalf pursuant to
Section 8(c), the Executive becomes entitled to receive any refund with respect
to the Excise Tax to which such Gross-Up Payment relates or with respect to such
claim, the Executive shall (subject to the Company’s complying with the
requirements of Section 8(c), if applicable) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).  If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 8(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.

          (e)     Notwithstanding any other provision of this Section 8, the
Company may, in its sole discretion, withhold and pay over to the Internal
Revenue Service or any other applicable taxing authority, for the benefit of the
Executive, all or any portion of any Gross-Up Payment, and the Executive hereby
consents to such withholding.

          (f)     Definitions.  The following terms shall have the following
meanings for purposes of this Section 8.

13

--------------------------------------------------------------------------------




          (i)     “Excise Tax” shall mean the excise tax imposed by Section 4999
of the Code, together with any interest or penalties imposed with respect to
such excise tax.

          (ii)    “Parachute Value” of a Payment shall mean the present value as
of the date of the change of control for purposes of Section 280G of the Code of
the portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2), as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

          (iii)   A “Payment” shall mean any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of the Executive, whether paid or payable pursuant to this
Agreement or otherwise.

          (iv)   The “Safe Harbor Amount” means 2.99 times the Executive’s “base
amount,” within the meaning of Section 280G(b)(3) of the Code.

          (v)    “Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change of control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.

          Section 9.     Confidential Information.  The Executive shall hold in
a fiduciary capacity for the benefit of the Company and the  Bank all secret or
confidential information, knowledge or data relating to the Company or the
Affiliated Companies, and their respective businesses, which information,
knowledge or data shall have been obtained by the Executive during the
Executive’s employment by the Company or the Affiliated Companies and which
information, knowledge or data shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement).  After termination of the Executive’s employment with the
Company and/or the Bank, the Executive shall not, without the prior written
consent of the Company or the Bank or as may otherwise be required by law or
legal process, communicate or divulge any such information, knowledge or data to
anyone other than the Company or the Bank and those persons designated by the
Company or the Bank.  In no event shall an asserted violation of the provisions
of this Section 9 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

          Section 10.     Successors.  (a)  This Agreement is personal to the
Executive, and, without the prior written consent of the Company and the Bank,
shall not be assignable by the Executive other than by will or the laws of
descent and distribution.  This Agreement shall inure to the benefit of and be
enforceable by the Executive’s legal representatives.

          (b)     This Agreement shall inure to the benefit of and be binding
upon the Company and the Bank and their respective successors and assigns. 
Except as provided in Section 10(c), without the prior written consent of the
Executive this Agreement shall not be assignable by the Company or the Bank.

14

--------------------------------------------------------------------------------




          (c)     The Company and the Bank will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or the Bank to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company and the Bank would be required to perform it if
no such succession had taken place.  “Company” and “Bank” mean the Company and
the Bank as hereinbefore defined and any successor to their business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.

          Section 11.     Miscellaneous.  (a)  This Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.  The captions of this Agreement are
not part of the provisions hereof and shall have no force or effect.  This
Agreement may not be amended or modified other than by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. 

          (b)     All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

          if to the Executive:

                    At the most recent address on file at the Company.

          if to the Company or the Bank:

                    777 N. Broadway
                    Los Angeles, CA 90012
                    Attention:  Chief Operating Officer

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

          (c)     The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

          (d)     The Company or the Bank (as applicable) may withhold from any
amounts payable under this Agreement such United States federal, state or local
or foreign taxes as shall be required to be withheld pursuant to any applicable
law or regulation.

          (e)     The Executive’s, the Company’s or the Bank’s (as applicable)
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right the Executive, the Company or the Bank (as
applicable) may have hereunder, including, without limitation, the right of the
Executive to terminate employment for Good Reason pursuant to Sections 4(c)(1)
through 4(c)(5), shall not be deemed to be a waiver of such provision or right
or any other provision or right of this Agreement.

15

--------------------------------------------------------------------------------




          (f)     The Executive, the Company and the Bank acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive, the Company and/or the Bank, the employment of the Executive by
the Company or the Bank (as applicable) is “at will” and, subject to Section
1(a), prior to the Effective Date, the Executive’s employment may be terminated
by the Executive, the Company or the Bank (as applicable) at any time prior to
the Effective Date, in which case the Executive shall have no further rights
under this Agreement.  From and after the Effective Date, except as specifically
provided herein, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof.

          (g)     If any compensation or benefits provided by this Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Executive, modify the Agreement in the least restrictive
manner necessary in order to exclude such compensation from the definition of
“deferred compensation” within the meaning of such Section 409A or in order to
comply with the provisions of Section 409A, other applicable provision(s) of the
Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and without any diminution in the value of the
payments to the Executive.

16

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorizations from the Board and the Bank Board, the
Company and the Bank have each caused these presents to be executed in its name
on its behalf, all as of the day and year first above written.

 

 

/s/ Dunson K. Cheng

 

 

--------------------------------------------------------------------------------

 

 

Dunson K. Cheng

 

 

 

 

 

 

 

CATHAY GENERAL BANCORP

 

 

 

 

 

/s/ Peter Wu

 

 

--------------------------------------------------------------------------------

 

Name:

Peter Wu

 

Title:

Executive Vice Chairman and
Chief Operating Officer

 

 

 

 

 

 

 

CATHAY BANK

 

 

 

 

 

/s/ Peter Wu

 

 

--------------------------------------------------------------------------------

 

Name:

Peter Wu

 

Title:

Executive Vice Chairman and
Chief Operating Officer

17

--------------------------------------------------------------------------------